UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-8184


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMES TILLMAN,

                 Defendant – Appellant.



                             No. 09-8190


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMERSON DEVOIR TILLMAN,

                 Defendant – Appellant.



Appeals from the United States District Court for the District
Maryland, at Greenbelt.     Alexander Williams, Jr., District
Judge. (8:00-cr-00137-AW-2; 8:00-cr-00137-AW-1)


Submitted:   June 29, 2010                  Decided:   July 9, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


James Tillman and Jamerson Devoir Tillman, Appellants Pro Se.
Stuart A. Berman, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            James Tillman and Jamerson Devoir Tillman appeal from

the   district     court’s    orders       granting     their     18    U.S.C.

§ 3582(c)(2) (2006) motions and reducing their sentences.                    They

argue on appeal that they should receive a full resentencing in

light of United States v. Booker, 543 U.S. 220 (2005), applying

the   Sentencing   Guidelines     as   advisory   and   allowing       them    to

challenge the leadership role enhancements they received.                     The

Tillmans’ contention that they are eligible for sentencing anew

is without merit.     See Dillon v. United States, __ S. Ct. __,

No. 09-6338, 2010 WL 2400109, at *5 (June 17, 2010) (“By its

terms,   § 3582(c)(2)      does    not     authorize    a      sentencing      or

resentencing proceeding,” it merely provides for modification of

the term of imprisonment.); United States v. Dunphy, 551 F.3d
247, 251-53 (4th Cir.), cert. denied, 129 S. Ct. 2401 (2009).

We have reviewed the records in these cases and find no abuse of

discretion and no reversible error.           Accordingly, we affirm the

district court’s orders.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument    would    not    aid    the

decisional process.



                                                                       AFFIRMED



                                       3